In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00352-CV

IN THE INTEREST OF Z.G., A CHILD           §    On Appeal from the 360th District
                                                Court
                                           §
                                                of Tarrant County (360-536127-13)
                                           §
                                                April 1, 2021
                                           §
                                                Memorandum Opinion by Chief
                                           §    Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete all seven

numbered findings on pages 3–4 of the final order. It is ordered that the judgment of

the trial court is affirmed as modified.

       It is further ordered that appellant Father shall pay all of the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

By __/s/ Bonnie Sudderth_______________
   Chief Justice Bonnie Sudderth